Upon consideration of the petition filed by Defendant on the 14th of March 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is *533hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 6th of June 2019."
The following order has been entered on the motion filed on the 14th of March 2019 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 6th of June 2019."